WHEREAS, In a proceeding conducted by the State Board of Law Examiners to inquire into the complaint of alleged professional misconduct by George W. Materi, and
WHEREAS, Following a full hearing as to such complaint, the State Board of Law Examiners found that George W. Materi, Washington, Kansas, was on September 23, 1977, by the United States District Court for the District of Kansas, found guilty of failing to file a federal income tax return for the calendar year of 1973, and such failure constituted misconduct requiring the imposition of discipline under the provisions of DR 1-102 (A) of the Code of Professional Responsibility (220 Kan. cix), and
WHEREAS, The State Board of Law Examiners has made a written recommendation to this Court that said George W. Materi be disciplined by “Public Censure” as provided by Rule 203 (a) (3) (220 Kan. lxxxiii), and
WHEREAS, In accordance with Rule 213 (c) (220 Kan. lxxxviii), a copy of the report, findings and recommendations of the Board was mailed to respondent on June 27, 1978, along with a citation directing respondent to file with the Court either a statement that he did not wish to file exceptions, or his exceptions to the report, and
WHEREAS, Since more than twenty days passed after the citation was mailed, and no response was received, said George W. Materi was notified to appear before this Court on September 22, 1978, for the imposition of discipline, pursuant to Rule 213 (d) (220 Kan. lxxxviii), and
WHEREAS, On the 22nd day of September, 1978, after notice to respondent, a hearing was held before the Court and respondent was permitted to make a statement regarding the discipline to be imposed. The State of Kansas appeared by Philip A. Harley, assistant attorney general, and respondent appeared in person, and
WHEREAS, Upon consideration of the record and the statement by respondent, and being fully advised in the premises, the *616Court accepts the report, findings and recommendations of the State Board of Law Examiners.
By Order of the Court, dated this 22nd day of September, 1978.
It is therefore, by the Court Considered, Ordered and Adjudged that the said George W. Materi be and he is hereby disciplined by public censure and that he pay the costs of this proceeding. It is further ordered that this ORDER OF PUBLIC CENSURE be published in the official Kansas Reports.